Case 1:19-cv-01026-DDD-JPM Document 17 Filed 06/02/20 Page 1 of 5 PageID #: 60



                                                                                     a
                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             ALEXANDRIA DIVISION

  DAVID RICE,                             CIVIL DOCKET NO. 1:19-CV-1026-P
  Petitioner

  VERSUS                                  JUDGE DRELL

  USA, ET AL.,                            MAGISTRATE JUDGE PEREZ-MONTES
  Respondents


                              MEMORANDUM ORDER

        Before the Court is an untitled letter/motion (ECF No. 16) filed by pro se

 Petitioner David Rice (“Rice”) (#50259-177). Rice is an inmate in the custody of the

 Federal Bureau of Prisons (“BOP”) incarcerated at the Federal Correctional

 Institution in Pollock, Louisiana (“FCI-Pollock”). Because Rice requests expedited

 consideration of his habeas Petition (ECF No. 1), the Court construes Rice’s letter as

 a Motion to Expedite.

        Rice has not established that he is entitled to expedited consideration of his

 Petition (ECF No. 1), so his Motion (ECF No. 16) is DENIED.

 I.     Background

        Rice filed a § 2241 Petition challenging his conviction under 28 U.S.C. §

 924(c)(1)(A)(iii).   ECF No. 1.   Respondents filed a Motion to Dismiss, which is

 pending. ECF No. 12.

        Rice recently filed a one-paragraph letter, seeking immediate consideration of

 his § 2241 Petition based on the outbreak of COVID-19. ECF No. 16. Rice argues
Case 1:19-cv-01026-DDD-JPM Document 17 Filed 06/02/20 Page 2 of 5 PageID #: 61



 that if the Court simply “signs off” on his § 2241 Petition, he will be immediately

 released. Id.

 II.    Law and Analysis

        The United States Court of Appeals for the Fifth Circuit has stated that

 “COVID-19 poses risks of harm to all Americans.” Valentine v. Collier, No. 20-20207,

 2020 WL 1934431, at *5 (5th Cir. Apr. 22, 2020). At present, COVID-19 remains

 medically “incurable” in the sense that “[t]here are no drugs or other therapeutics . .

 . approved by the . . . [(FDA)] to prevent or treat COVID-19.” 1 COVID-19 appears to

 be highly infectious and transmissible, particularly where people are in close physical

 proximity with one another. 2

        Significantly, “older adults [age 65 and older] and people of any age who have

 serious underlying medical conditions might be at higher risk for severe illness from

 COVID-19.” 3 Underlying medical conditions may include: (1) chronic lung disease;

 (2) moderate to severe asthma; (3) serious heart conditions; (4) immunocompromising

 conditions,     including   cancer   treatment,   smoking,   bone   marrow     or   organ

 transplantation, immune deficiencies, poorly controlled HIV or AIDS, and prolonged




 See CDC Information for Clinicians on Investigational Therapeutics for Patients with
 1

 COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/hcp/therapeutic-options.html (last
 visited June 1, 2020).

 2See How COVID-19 Spreads, available at https://www.cdc.gov/coronavirus/2019-
 ncov/faq.html#Coronavirus-Disease-2019-Basics (last visited June 1, 2020).

 3People Who Are at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-
 ncov/need-extra-precautions/people-at-higher-risk.html (last visited June 1, 2020).


                                             2
Case 1:19-cv-01026-DDD-JPM Document 17 Filed 06/02/20 Page 3 of 5 PageID #: 62



 use of corticosteroids and other immune weakening medications; (5) severe obesity;

 (6) diabetes; (7) chronic kidney disease undergoing dialysis; and (8) liver disease. 4

           Rice does not allege there are any cases of COVID-19 at FCI-Pollock, and the

 BOP has reported no cases at that facility. 5 The Court recognizes the risk to all

 prisoners posed by COVID-19.

           But a petitioner’s claims must be distinct in some respect. See Martinez

 Franco v. Jennings, No. 20-CV-02474-CRB, 2020 WL 1976423, at *3 (N.D. Cal. Apr.

 24, 2020) (“Franco does not identify, and the Court has not seen, a case finding that

 increased likelihood of contracting the virus rendered unconstitutional the detention

 of a person without underlying medical conditions or some other vulnerability.”). The

 Fifth Circuit has explained that “[t]he ‘incidence of diseases or infections, standing

 alone,’ do not ‘imply unconstitutional confinement conditions, since any densely

 populated residence may be subject to outbreaks.’” Valentine v. Collier, No. 20-20207,

 2020 WL 1934431, at *3 (5th Cir. Apr. 22, 2020) (quoting Shepherd v. Dallas Cty.,

 591 F.3d 445, 454 (5th Cir. 2009)). This Court has already concluded the same:

 “[P]risoners are not entitled to release or transfer based solely on generalized COVID-

 19 fears and speculation.” Riggs v. Louisiana, No. CV 3:20- 0495, 2020 WL 1939168,

 at *2 (W.D. La. Apr. 22, 2020). 6 Otherwise, the claims of any prisoner or detainee



 4   See id.
 5   https://www.bop.gov/coronavirus/ (last visited June 1, 2020).

 6And so have many others. See, e.g., United States v. Clark, No. CR 17-85-SDD-RLB, 2020
 WL 1557397, at *4 (M.D. La. Apr. 1, 2020) (“Defendant cites no authority for the proposition
 that the fear of contracting a communicable disease warrants a sentence modification.”);
 Saillant v. Hoover, et al., No. 1:20-CV-00609, 2020 WL 1891854, at *5 (M.D. Pa. Apr. 16,
                                                 3
Case 1:19-cv-01026-DDD-JPM Document 17 Filed 06/02/20 Page 4 of 5 PageID #: 63



 would be equally meritorious – or equally meritless – notwithstanding their

 individual situations. That result would be untenable.

        Courts have created non-exhaustive lists of factors that may be considered in

 determining whether to grant habeas relief based on COVID-19 concerns.                    See

 Saillant, 2020 WL 1891854, at *4; Vazquez Barrera, 2020 WL 1904497, at *6. And

 this Court recently compiled a number of factors in determining whether to grant

 habeas release to ICE detainees. See Dada, et al. v. Witte, et al., 1:20-CV-458, ECF

 No. 17 at 22-23. Specifically, the Court considered:

        (1) whether the petitioner has been diagnosed with COVID-19 or is
            experiencing symptoms consistent with the disease;

        (2) whether the petitioner is among the group of individuals that is at higher
            risk of contracting COVID-19 as identified by the CDC, due to the
            petitioner’s age or an underlying health condition;

        (3) whether the petitioner has been, or has likely been, directly exposed to
            COVID-19;

        (4) the physical space in which the petitioner is detained, and how that
            physical space affects his risk of contracting COVID-19;

        (5) the efforts that detention facility officials have made to prevent or mitigate
            the spread of, or harm caused by, COVID-19;

        (6) any danger to the community, or to the petitioner’s immigration
            proceedings, that may be posed by the petitioner’s release; and

        (7) any other relevant factors.

 See id.




 2020) (denying habeas relief in part because the petitioner sought habeas corpus relief merely
 because he was “detained and subjected to a generalized risk of contracting COVID-19”).
                                               4
Case 1:19-cv-01026-DDD-JPM Document 17 Filed 06/02/20 Page 5 of 5 PageID #: 64



        Although these factors were compiled to determine whether a detainee should

 be released due to COVID-19 concerns, some of the factors are relevant to—and

 should serve as guidance in—determining whether to give one petitioner’s habeas

 claims speedier consideration than another’s.

        Rice has not been diagnosed with COVID-19 and has not reported any

 symptoms of the virus. Rice has not alleged that his risk of contracting COVID-19—

 or his risk of suffering complications from COVID-19, if contracted—is greater than

 any other prisoner at FCI-Pollock or at any other federal detention center. Rice

 merely claims that all prisoners face some risk.

        Because Rice alleges no underlying health conditions that place him at a

 higher risk than any other federal petitioner for contracting or suffering

 complications from COVID-19, there is no basis to expedite consideration of Rice’s §

 2241 Petition.

 III.   Conclusion

        Because Rice does not identify a particular vulnerability that puts him at

 greater risk than any other habeas petitioner, IT IS HEREBY ORDERED that the

 Motion to Expedite (ECF No. 16) consideration of the § 2241 Petition is DENIED.

        THUS DONE AND SIGNED in Alexandria, Louisiana, on this 2nd day of

 June 2020.

                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                           5
